DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/22 has been entered.

Response to Amendment
The amendment filed 11th November, 2022 has been entered. Claims 2-21 remain pending in the application. 
Response to Arguments
Applicant's arguments filed 11th November, 2022, regarding the 35 USC 103 rejections of Claims 2-21 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Regarding Applicant’s assertion that the addition of additional matter to the independent claims overcomes the rejection, the is argument is moot in view of US Patent 4249586 by Setani.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2,4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US patent 5482160 issued to Perrin ( here forth "Perrin") in view of US Patent 4350194 by Brown (here forth "Brown"), in further view of US Patent 4249586 by Setani (here forth " Setani ").
Regarding claim 2, Perrin discloses: A method of attaching a cover (12) to a container frame (14), comprising: 
securing a first [Not taught: reversible] mating feature (column 5 lines 38-41) at a first end of a cover (top end of cover 12, upper collar 50) to a first end of a frame (Column 4 lines 48-50, side wall 28 of top frame end 22), wherein: 
the frame (14) comprises: 
a first end (top frame end 22); 
a second end (bottom frame end 24); and 
at least one frame member (26) that extends between and connects (Fig 2, member 26 attaches to and connect to 22 and 24) the first end (top frame end 22) and the second end (bottom frame end 24); and 
the cover comprises: 
the first end (top end of cover 12, upper collar 50); 
a second end (bottom end of cover 12 bottom collar 54); and
[Not taught: a first lateral edge and a second lateral edge, the lateral edges extending between the first end and the second end];
 stretching the cover (12) along a longitudinal axis (Column 4 lines 58-62, the cover is taut and there for stretched in the longitudinal direction Fig A) of the cover (12);
 coupling a second [Not taught: reversible] mating feature (column 5 lines 42-45) at a second end of the cover (bottom end of cover 12) to the second end of the frame (bottom frame end 24); and
[Not taught: coupling the first lateral edge and the second lateral edge together along the longitudinal axis of the cover using a coupling mechanism that extends between the first end of the cover and the second end of the cover to form an enclosed interior of a container, wherein:
 a first end of the coupling mechanism terminates at a first corner of the cover formed between the first end of the cover and the first lateral edge; and
a second end of the coupling mechanism terminates at a second corner of the cover formed between the second end of the cover and the first lateral edge; and
when the coupling mechanism is in a fully open configuration the first lateral edge and the second lateral edge are fully separable from one another to permit the cover to be removed from the frame].

    PNG
    media_image1.png
    592
    198
    media_image1.png
    Greyscale

Fig A- Examiner annotation of Perrin Fig 3
But Perrin does not expressly disclose that the mating features used to attach the first and second ends of the cover to the first and second ends of the frame are reversible. 
Brown discloses a similar golf bag with the mating features used to attach the first and second ends of the cover to the first and second ends of the frame are reversible. (Fig 16, snaps 73 and 83 are used to removably attach).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin and Brown before them, when the application was filed, to have modified the bag of Perrin to make the first and second mating feature reversible, as taught by Brown, to advantageously allow the user snaps to remove the cover from the frame to replace it, to clean/wash it, or in order to reverse a two-sided cover to change/alternate the aesthetics of the bag.
Although Perrin also teaches that the cover is formed to include an enclosed interior of a container (in other words, a tube-like structure), Perrin as modified do not expressly disclose an opening on the cover with lateral ends that can be connected. 
Setani discloses a similar golf bag wherein the cover comprising a first lateral edge (Fig B) and a second lateral edge (Fig B), the lateral edges extending between the first end (Fig B) and the second end (Fig B) ; and coupling the first lateral edge  (Fig B) and the second lateral edge together (Fig B)  along the longitudinal axis (Fig B) of the cover to form the enclosed interior of the container  (Fig 1, when the two lateral edges shown in fig B are zipped together. The cover forms a closed interior on the frame); a first end of the coupling mechanism terminates at a first corner of the cover formed between the first end of the cover and the first lateral edge (Fig B); and
a second end of the coupling mechanism terminates at a second corner of the cover formed between the second end of the cover and the first lateral edge (Fig B); and
when the coupling mechanism is in a fully open configuration the first lateral edge and the second lateral edge are fully separable from one another to permit the cover to be removed from the frame (Fig B).

    PNG
    media_image2.png
    371
    603
    media_image2.png
    Greyscale

Fig B- Examiner annotation of Setani Fig 4
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown and Setani before them, when the application was filed, to have further modified the bag of Perrin and Brown, to further have the cover open longitudinally with lateral ends at this opening that can be coupled, as taught by Setani, to allow the cover to be wrapped around the frame and tightly encompassing the frame by connecting the lateral edges advantageously providing for a better fit of the cover around the frame.
Regarding claim 4, Perrin does not expressly disclose that the cover can be replaced. Brown discloses a similar golf bag where removing the cover (Fig 15, 37) from the frame; and securing an additional cover (39) to the frame (31) can be removed and replaced, wherein the cover (37) and the additional cover (39) have different outer utility configurations, different appearances, or both different outer utility configurations and appearances (Column 7 lines 43-46).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown and Setani before them, when the application was filed, to have further modified the bag of the modified Perrin to further include a step of using reversible mechanisms to allow the removal and replacement of covers that change the appearance of the cover, as taught by Brown, to advantageously allow the user to alter the bag to meet their needs and aesthetic preferences.
Regarding claim 5, Perrin as modified does not expressly disclose that the reversible mating feature that can be a hoop and loop fastener. Brown discloses a similar golf bag wherein one or both of the first reversible mating feature (107,108) and the second reversible mating feature (109,110) comprises one or more selected from a list consisting of: a hook-shaped edge member, a button, a latch, a hook and loop fastener (Fig 17), a buckle, a magnet, and a zipper.
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown and Setani before them, when the application was filed, to have further modified the bag of the modified Perrin, to further include a step of using a hook and loop as the reversible mating features, as taught by Brown, to advantageously allow the user quickly remove and replace the cover to make it easy for the user to dismantle, and to quickly alter the bag to meet their needs and aesthetic preferences.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Perrin, Brown, and Setani, in further view of US patent 4911292 issued to Airey ( here forth "Airey").
Regarding claim 3, Perrin as modified does not expressly disclose a step of attaching carrying straps which are coupled after forming the enclosed interior with the cover. Airey discloses a similar golf bag wherein a step of attaching a cover to a container, further comprising coupling a carrying strap (coupling 34 is attached to strap 27) to the frame after forming the enclosed interior (Fig 6-8, after the frame 12 is enclosed in cover 10, the coupling of the strap is attached to the frame through aperture 36).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin as modified and Airey before them, when the application was filed, to have further modified the bag of the modified Perrin to further include a step of attaching the carrying straps coupled after forming the enclosed interior with the cover, as taught by Airey, to allow the shoulder strap connection end  to be attached with the frame through an aperture in the cover. A person of ordinary skill in the art  would have appreciated the advantage of  that this modification advantageously allows the straps to attach to the solid frame of the golf bag instead of the cover, which allows the user to have better hold of the golf bag when carrying it using the shoulder strap.

Claims 6-8, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perrin, Brown, and Robert, in further view of US Patent 3410328 issued to Hideo (Here forth "Hideo").
Regarding claim 6, Perrin as modified does not expressly disclose that a step of attaching a plurality of diagonal members to the first and second ends of the frame. Hideo discloses a similar golf bag wherein at least one frame member comprises a plurality of diagonal members (Fig 1, Members 3a and 4a) that diagonally couple the first end of the frame and the second end of the frame (Fig 1, Members 3a and 4a that are coupled by 5a, also couple to top and bottom frames 1 and 2).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Perrin Hideo before them, when the application was filed, to have further modified the bag of the modified Perrin, to further include a step of attaching diagonal frame members, as taught by Hideo, to advantageously allow quick and selective reconfiguration, wherein the members provide rigidity in a first erected state, and  allow for the members to easily be collapsed when stowing in a second, stow-away state so that the container does not occupy much space.
Regarding claim 7, Perrin further discloses that the at least one frame member further comprises a longitudinal member (26) that extends between the first end (top frame end 22) and the second end (Bottom frame end 24) of the frame (Fig 2).
Regarding claim 8, Perrin further discloses a frame (Fig 2) with longitudinal frame members (26).
Perrin as modified does not expressly disclose the step of attaching diagonal frame members to the frame. 
Hideo discloses a similar golf bag attaching a cover (Fig 4) to a container (Fig 4), wherein: the frame comprises a frame coupling element that couples (Fig 1, Members 3a and 4a that are coupled by 5a) at least two of the plurality of diagonal members (Fig 1, Members 3a and 4a) together.
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown, Robert, and Hideo before them, when the application was filed, to have further modified the bag modified bag of Perrin, to include a step of attaching diagonal members together via coupling, as taught by Hideo, to advantageously allow the diagonal members to work together to provide rigidity when erect and allow for the members to easily be collapsed when stowing  as necessary so that the container does not occupy much space.

Claims 9-12, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Perrin, in further view of Brown, Hideo, and Setani.
Regarding claim 9, Perrin discloses: A method of attaching a cover (12) to a container frame (14), comprising: 
securing a first [Not taught: reversible] mating feature (column 5 lines 38-41) at a first end of a cover (top end of cover 12, upper collar 50) to a first end of a frame (Column 4 lines 48-50, side wall 28 of top frame end 22), wherein:
the frame (14) comprises:
a first end (top frame end 22);
a second end (bottom frame end 24); and
[Not taught: a plurality of diagonal members that diagonally couple the first end of the frame and the second end of the frame]; and 
the cover comprises:
the first end (top end of cover 12, upper collar 50);
a second end (bottom end of cover 12 bottom collar 54); and
[Not taught: a first lateral edge and a second lateral edge, the lateral edges extending between the first end and the second end];
 coupling a second [Not taught: reversible] mating feature (column 5 lines 42-45) at a second end of the cover (bottom end of cover 12) to the second end of the frame (bottom frame end 24); and
[Not taught: coupling the first later edge and the second lateral edge together along a longitudinal axis of the cover using a coupling mechanism that extends between the first end of the cover and the second end of the cover to form an enclosed interior of a container, wherein:
a first end of the coupling mechanism terminates at a first corner of the cover formed between the first end of the cover and the first lateral edge;
a second end of the coupling mechanism terminates at a second corner of the cover formed between the second end of the cover and the first lateral edge; and
when the coupling mechanism is in a fully open configuration the first lateral edge and the second lateral edge are fully separable from one another to permit the cover to be removed from the frame].
Perrin does not expressly disclose that the mating features used to attach the ends of the cover to ends of the frame are reversible. 
Brown discloses a similar golf bag wherein the mating features used to attach the ends of the cover to ends of the frame are reversible. (Fig 16, snaps 73 and 83 are used to removably attach).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin and Brown before them, when the application was filed, to have modified the bag of Perrin, to have modified the bag of Perrin to include a method to make the second mating feature reversible, as taught by Brown, to advantageously allow the user snaps to remove the cover from the frame to replace it or reverse the cover to change the aesthetics of the bag.
Perrin as modified does not expressly disclose a method wherein diagonal members connect the first and second ends of the frame. 
Hideo discloses a similar golf bag wherein the frame (Fig 1) comprises: a first end (Fig 1, frame member 1) ; a second end (Fig 1, frame member 2); and a plurality of diagonal members (Fig 1, Members 3a and 4a) that diagonally couple (Fig 1, 3a,4a)  the first end of the frame (Fig 1, coupling 6a,7a) and the second end of the frame (Fig 1, frame member 2); a plurality of diagonal members that diagonally couple the first end of the frame and the second end of the frame (Fig 1); 
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown, and Hideo before them, when the application was filed, to have further modified the bag of the modified Perrin, to further have diagonal frame members, as taught by Hideo, to advantageously allow the members to provide rigidity when erect and allow for the members to easily be collapsed when stowing is necessary so that the container does not occupy much space.
Perrin, as modified above, does not expressly disclose a method wherein an opening on the cover with lateral ends can be connected. 
Setani discloses a similar golf bag wherein a first lateral edge (Fig B) and a second lateral edge (Fig B), the lateral edges extending between the first end (Fig B) and the second end (Fig B) ; and coupling the first later edge (Fig B) and the second lateral edge together (Fig B) along a longitudinal axis of the cover (Fig B, axis runs longitudinally of cover 9) using a coupling mechanism that extends between the first end of the cover (Fig B) and the second end (Fig B) of the cover to form an enclosed interior of a container (Fig B, when the two lateral edges shown in fig B are zipped together. The cover forms a closed interior on the frame), wherein:
a first end of the coupling mechanism terminates at a first corner of the cover formed between the first end of the cover and the first lateral edge (Fig B); and
a second end of the coupling mechanism terminates at a second corner of the cover formed between the second end of the cover and the first lateral edge (Fig B); and
when the coupling mechanism is in a fully open configuration the first lateral edge and the second lateral edge are fully separable from one another to permit the cover to be removed from the frame (Fig B).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin as modified and Setani before them, when the application was filed, to have further modified the bag of the modified Perrin, to have a method wherein the cover opens longitudinally with lateral ends at this opening that can be coupled, as taught by Setani, to allow the cover to be wrapped around the frame and tightly encompassing the frame by connecting the lateral edges advantageously providing for a better fit of the cover around the frame.
Regarding claim 10, Perrin further discloses stretching the cover  (12) along the longitudinal axis (Column 4 lines 58-62, the cover is taut and there for stretched in the longitudinal direction Fig A) after securing the first mating feature and prior to coupling the second mating feature ( Column 4 lines 58-62, The cover, is attached such that there is stretching in the longitudinal direction after the securing the first mating feature at the first end support to be able to secure the second mating feature at the second end support).
Regarding claim 11, Perrin as modified does not expressly disclose diagonal frame a step of attaching diagonal frame member that cross one another. Hideo discloses a similar golf bag with a step of attaching a cover (Fig 4) to a container (Fig 4) wherein: the plurality of diagonal members (Fig 1, Members 3a and 4a) comprise at least two pairs of diagonal members (Fig 2), wherein the diagonal members of each pair cross one another (Fig 2).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Perrin and  Hideo before them, when the application was filed, to have further modified the bag of the modified Perrin, to include a step of attaching diagonal frame members, as taught by Hideo, to advantageously allow the members to provide rigidity when erect and allow for the members to easily be collapsed when stowing is necessary so that the container does not occupy much space.
Regarding claim 12, Perrin as modified does not expressly disclose the step of attaching diagonal frame members to the frame. Hideo discloses a similar golf bag with a method of attaching a cover (Fig 4) to a container (Fig 4), wherein the frame comprises a frame coupling element that couples (Fig 1, Members 3a and 4a that are coupled by 5a) at least two of the plurality of diagonal members (Fig 1, Members 3a and 4a) together.
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin as modified and Hideo before them, when the application was filed, to have further modified the bag of the modified Perrin, to include a step of attaching diagonal frame members, as taught by Hideo, to advantageously allow the members to provide rigidity when erect and allow for the members to easily be collapsed when stowing is necessary so that the container does not occupy much space.
Regarding claim 14, Perrin as modified above does not expressly disclose the step of having an opening on the cover with lateral ends that can be connected via a zipper. Setani discloses a similar golf bag with a method of attaching a cover (Fig 1) to a container frame (Fig 3) of wherein: coupling the first lateral edge (Fig B) and the second lateral edge (Fig B) together comprises zipping up a zipper (Fig B, 28)  provided on the lateral edges of the cover (Fig B).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Perrin and Setani before them, when the application was filed, to have further modified the bag of the modified Perrin, to have a step where the cover opens longitudinally with lateral ends at this opening that can be coupled with a zipper, as taught by Setani, to allow the cover to be wrapped around the frame and tightly encompassing the frame by connecting the lateral edges advantageously providing for a better fit of the cover around the frame.
Regarding claim 16, Perrin discloses: A method of attaching a cover (12) to a container frame, (14) comprising: 
securing a first [Not taught: reversible] mating feature (column 5 lines 38-41) at a first end of a cover (top end of cover 12, upper collar 50) to a first end of a frame (Column 4 lines 48-50, side wall 28 of top frame end 22), wherein:
the frame (14) comprises:
a first end (top frame end 22);
a second end (bottom frame end 24); 
[Not taught: at least two pairs of diagonal members that diagonally couple the first end of the frame and the second end of the frame, wherein the diagonal members of each pair cross one another; and
a frame coupling element that couples one of the pairs of diagonal members together] and
the cover comprises:
the first end (top end of cover 12, upper collar 50);
a second end (bottom end of cover 12 bottom collar 54); and
[Not taught: a first lateral edge and a second lateral edge, the lateral edges
extending between the first lateral edge and a second lateral edge, the lateral edges extending between the first end and the second end];
coupling a second [Not taught: reversible] mating feature (column 5 lines 42-45) at a second end of the cover (bottom end of cover 54) to the second end of the frame (bottom frame end 24); and
[Not taught: coupling the first lateral edge and the second lateral edge together along a longitudinal axis of the cover using a coupling mechanism that extends between the first end of the cover and the second end of the cover to form an enclosed interior of a container, wherein:
a first end of the coupling mechanism terminates at a first corner of the cover formed between the first end of the cover and the first lateral edge; and
a second end of the coupling mechanism terminates at a second corner of the cover formed between the second end of the cover and the first lateral edge; and
when the coupling mechanism is in a fully open configuration the first lateral edge and the second lateral edge are fully separable from one another to permit the cover to be removed from the frame].
Perrin does not expressly disclose that the mating features used to attach the ends of the cover to ends of the frame are reversible. 
Brown discloses a similar golf bag wherein the mating features used to attach the ends of the cover to ends of the frame are reversible. (Fig 16, snaps 73 and 83 are used to removably attach).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin and Brown before them, when the application was filed, to have modified the bag of Perrin to make the second mating feature reversible, as taught by Brown, to advantageously allow the user snaps to remove the cover from the frame to replace it or reverse the cover to change the aesthetics of the bag.
Perrin as modified does not expressly disclose diagonal members that connect the first and second ends of the frame. 
Hideo discloses a similar golf bag wherein the frame (Fig 1) comprises: a first end (Fig 1, frame member 1); a second end (Fig 1, frame member 2); at least two pairs of diagonal members (Fig 1, Members 3a and 4a)  that diagonally couple (Fig 1, 3a,4a) the first end of the frame (Fig 1, coupling 6a,7a) and the second end of the frame (Fig 1, frame member 2), wherein the diagonal members (Fig 1, Members 3a and 4a) of each pair cross one another (Fig 1); and a frame coupling element that couples one of the pairs of diagonal members together(Fig 1, Members 3a and 4a that are coupled by 5a); 
at least two pairs of diagonal members that diagonally couple the first end of the frame and the second end of the frame (Fig 1), wherein the diagonal members of each pair cross one another (Fig 1); and
a frame coupling element that couples one of the pairs of diagonal members together (Fig 1 coupling element 1a).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin and Hideo before them, when the application was filed, to have further modified the bag of Perrin, to further have diagonal frame members, as taught by Hideo, to advantageously allow the members to provide rigidity when erect and allow for the members to easily be collapsed when stowing is necessary so that the container does not occupy much space.
Perrin as modified above does not expressly disclose an opening on the cover with lateral ends that can be connected. 
Setani discloses a similar golf bag and the cover comprises the first end; a second end; and a first lateral edge (Fig B) and a second lateral edge (Fig B), the lateral edges extending between the first end and the second end (Fig B);  coupling the first lateral edge (Fig B) and the second lateral edge (Fig B) together along a longitudinal axis of the cover (Fig B) using a coupling mechanism that extends between the first end (Fig B) of the cover and the second end of the cover (Fig B) to form an enclosed interior of a container (Fig B, when the two lateral edges shown in Fig B are zipped together. The cover forms a closed interior on the frame), wherein:
a first end of the coupling mechanism terminates at a first corner of the cover formed between the first end of the cover and the first lateral edge (Fig B); and
a second end of the coupling mechanism terminates at a second corner of the cover formed between the second end of the cover and the first lateral edge(Fig B); and
when the coupling mechanism is in a fully open configuration the first lateral edge and the second lateral edge are fully separable from one another to permit the cover to be removed from the frame (Fig B).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Perrin and Setani before them, when the application was filed, to have further modified the bag of Perrin to further have the cover open longitudinally with lateral ends at this opening that can be coupled, as taught by Setani, to allow the cover to be wrapped around the frame and tightly encompassing the frame by connecting the lateral edges advantageously providing for a better fit of the cover around the frame.
Regarding claim 17, Perrin as modified does not expressly disclose a step where the cover can be replaced. Brown discloses a similar golf bag with a method of attaching a cover to a container (1), further comprising: removing the cover (Fig 15, 37) from the frame; and securing an additional cover (39) to the frame (31) can be removed and replaced, wherein the cover (37) and the additional cover (39) have different outer utility configurations, different appearances, or both different outer utility configurations and appearances (Column 7 lines 43-46).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown Hideo and Robert before them, when the application was filed, to have further modified the bag of Perrin, Brown, Hideo and Robert, to further include a step of using reversible mechanisms to allow the removal and replacement of covers that change the appearance of the cover, as taught by Brown, to advantageously allow the user to alter the bag to meet their needs and aesthetic preferences.
Regarding claim 18, Perrin as modified does not expressly disclose a step where the cover can be removable disengaged from the frame. Brown discloses a similar golf bag with a method of attaching a cover (37) to a container (31), wherein: removing the cover (37) from the frame (31) comprises disengaging the first reversible mating feature from the first end of the frame (Fig 16, snaps 73 and 83 are used to removably attach) and disengaging the second reversible mating feature from the second end of the frame (Fig 16, snaps 73 and 83 are used to removably attach).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin and Brown before them, when the application was filed, to have further modified the bag of the modified Perrin, have a step of detaching the cover from the container, as taught by Brown, to advantageously allow the user snaps to remove the cover from the frame to replace it or reverse the cover to change the aesthetics of the bag.
Regarding claim 20, Perrin further discloses that an exterior of the cover (Fig 1) comprises one or both of a pocket and a compartment (Fig 1).

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Perrin, Brown, and Setani in further view of Airey.
Regarding claim 13, Perrin as modified does not expressly disclose a step of attaching carrying straps are coupled after forming the enclosed interior with the cover. Airey discloses: a method of attaching a cover to a container, further comprising: coupling a carrying strap (coupling 34 is attached to strap 27) to the frame coupling element after forming the enclosed interior (Fig 6-8, after the frame 12 is enclosed in cover 10, the coupling of the strap is attached to the frame through aperture 36).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Perrin and Airey before them, when the application was filed, to have further modified the bag of Perrin, Brown, Hideo and Robert, to include a step of attaching the carrying straps coupled after forming the enclosed interior with the cover, as taught by Airey, to allow the straps to be attached with the frame through an aperture in the cover allowing the straps to advantageously attached to the solid frame instead of the cover.
Regarding claim 21, Perrin as modified does not expressly disclose a step of attaching carrying straps are coupled after forming the enclosed interior with the cover.Airey discloses a similar golf bag where: A step of attaching a cover to a container frame, wherein: the cover defines an aperture (36) that provides access to the frame coupling member (Fig 6-8); and the step further comprises coupling a carrying strap (strap 27) to the frame coupling member via the aperture (Fig 6-8, after the frame 12 is enclosed in cover 10, the coupling of the strap is attached to the frame through aperture 36).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin as modified and Airey before them, when the application was filed, to have further modified the bag of the modified Perrin, to include a step of attaching the carrying straps coupled after forming the enclosed interior with the cover, as taught by Airey, to allow the straps to be attached with the frame through an aperture in the cover allowing the straps to advantageously attached to the solid frame instead of the cover.
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perrin, Brown, and Setani in further view of US Patent 4249586 issued to Setani (Here forth “Setani”).
Regarding clam 15, Perrin as modified above does not expressly disclose that the mating features are inward from an extreme end of the frame. Setani discloses a similar golf bag with a method of attaching a cover to a container frame, wherein: at least one of the first mating feature (Fig 4,  ring 9 and projection 8, on top end of cover 1) and the second mating feature (Fig 4,  ring 9 and projection 8, on bottom end of cover 1) is coupled with a respective end of the frame at a position that is inward from an extreme end of the frame (Fig 4, The reversible engagement mechanisms 9 and 8 are located inward from an extreme end of the frame).
It would have been obvious to a person having ordinary skill in the art having the teachings of Perrin, Brown, Hideo, Robert, and Setani before them, when the application was filed, to have further modified the bag of the modified Perrin, to include a step of having reversible mechanisms that attach inward of the extreme end of the frame, as taught by Setani, to advantageously prevent damage to the reversible mechanisms when the extreme ends are hit by foreign objects.
Regarding claim 19, Perrin as modified does not expressly disclose the reversible mating features are such that the cover must be stretched longitudinally to remove the mating features from the frame. Setani discloses a similar golf bag with a cover (1) to a container (Fig 4, frames 3 and 7), wherein removing the cover from the frame further comprises stretching the cover along the longitudinal axis to disengage a first of the first reversible mating feature and the second reversible mating feature (Fig 4, in order to remove insertion ring 9 from projection 8, the cover must be stretched outward).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Perrin and Setani before them, when the application was filed, to have further modified the bag of the modified Perrin, to include a step of attaching the carrying straps coupled after forming the enclosed interior with the cover, as taught by Airey, to allow the straps to be attached with the frame through an aperture in the cover allowing the straps to advantageously attached to the solid frame instead of the cover.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                           

/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784